Citation Nr: 0508613	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1949 to 
November 1953.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in April 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  An October 1987 rating decision denied entitlement to 
service connection for kidney disability; the veteran did not 
file a notice of disagreement.   

2.  In September 2001, the veteran requested that his claim 
of service connection for kidney disability be reopened. 

3.  Evidence received since the October 1987 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for kidney disability.  


CONCLUSIONS OF LAW

1.  The October 1987 rating decision which denied service 
connection for kidney disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the October 1987 rating decision 
in connection with the kidney disability is not new and 
material, and the veteran's claim of service connection for 
kidney disability, has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2001 RO letter, the April 2002 rating decision, and the 
February 2003 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the November 2001 letter, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the November 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in November 2001, prior to the RO's decision to 
deny the claim in April 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
private medical records.  The Board notes that the veteran 
has not been afforded a VA examination in connection with his 
claim.  However, for reasons hereinafter explained, the 
veteran's claim has not been reopened and there is therefore 
no duty to provide a VA examination and/or medical opinion.  
See 38 C.F.R. § 3.159(c)(4)(iii).  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

A claim by the veteran for entitlement to service connection 
for kidney disability was denied by a rating decision in 
October 1987.  The veteran was advised of that determination 
and furnished notice of appellate rights and procedures, but 
a timely notice of disagreement was not received to initiate 
an appeal.  That decision therefore became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In September 2001, the appellant again requested that the 
claim be reopened.  For claims received on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's service connection claim for a kidney 
disability was denied by the RO in October 1987 on the basis 
that there is no evidence of a kidney disability in-service.  
Since the October 1987 decision the veteran has submitted 
private treatment records and a July 2002 statement in 
support of his claim from his wife.  The records from a 
Doctor Richard M. Roach, M.D. reflected treatment for kidney 
stone in July 2000.  Dr. Roach treated the veteran again in 
November 2000 with left ureteral extracorporeal shock wave 
lithotripsy (ESWL).  Dr. Roach found a cyst in the upper pole 
of the left kidney and some minute non-obstructing 
calcifications over the upper pole of the kidney.  There was 
also evidence of asymptomatic cholelithiasis.  The veteran 
also submitted a statement from his wife of 34 years.  She 
said that the veteran has had kidney problems through out 
their marriage.  She also stated that the veteran was told 
that his injury when he was in service probably contributed 
to this problem.    

This evidence is new as the private medical records and 
spouse's statement were not of record at the time of the 
October 1987 denial.  However, none of the new evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  The private medical records merely document 
genitourinary disorders many years after service.  There is 
no medical opinion suggesting any relationship to service.  
The veteran's wife indicated that someone told the veteran 
that his kidney problem was related to an in-service injury.  
However, there is no medical opinion of record, and a 
layperson's account of what a doctor purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69,77 (1995).  
Lay assertions of medical causation cannot serve as a 
predicate to reopen the veteran's claim.  Moray v. Brown, 5 
Vet.App. 211, 214 (1993).

The Board acknowledges the veteran's argument regarding his 
belief that his current kidney disorder is related to an 
injury during service when a truck he was driving turned 
over.  A review of service medical records does document the 
accident and show treatment for various injuries, including a 
shoulder, hip and leg.  However, these service medical 
records were of record at the time of the October 1987 rating 
decision and were considered by the RO at that time.  Other 
than the statements from the veteran and his spouse, there is 
no new evidence of record suggesting any relationship between 
the veteran's current kidney problems and the inservice 
accident.  The evidence received since the October 1987 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim, and such evidence is 
therefore not new and material.  The veteran's claim has not 
been reopened. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


